4. i iL

[
Case 1:18-cv-05623-ALC Document 48 Filed 01/21/20 Page-1 of 7

my

ey

< Goh

UNITED STATES DISTRICT COURT 9 "'! 2: 32 |
SOUTHERN DISTRICT OF NEW YORK
|

Glen ws JolnSonw

Write the full name of each plaintiff. | 12 CV 5623 Care)

 

(Include case number if one has been
assigned)

-against- ! AmenbePp
COMPLAINT

Do you want a jury trial?

- _s Tall Bud} Gt 195, WYes INo

  
  
 
 

fesTe

Write the full name.of each defendant. If you need more ..
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of :
names. The names listed above must be identical to those i; Pees
contained in Section Il. ye fla '

 

 

NOTICE.

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; ora complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the eal four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17
| rs
Case 1:18-cv-05623-ALC Document 48 Filed 01/21/20 Page 2 of 7

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,

a case in which a citizen of one State sues a citizen of another State or nation, and the amount

in controversy is more than $75,000, is a diversity case. in a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
wy Federal Question
(1 Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

EIGHTH an> FouRTesTH AmenD>menT

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, G/JCAIN JoHNSoNn (Pao -5 2), isa citizen of the State of

(Plaintiff's name)

NeW YoRK C/Ty

(State in 1 which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence i in the United States, a citizen or ,
subject of the foreign state of

 

 

 

 

= —— = SSS SEE

ee
pee errr =f nore thar-one-plamtrtis named tm-the-complamt,-attach adumional- pap ii Ovi: —

r oC

information for each additional plaintiff.

 
Case 1:18-cv-05623-ALC Document 48 Filed 01/21/20 Page 3 of 7

ff the defendant is an individual:

The defendant, Ne@e7; , IDING
(Defendant’s name)

New york

or, if not lawfully admitted for permanent residen:
subject of the foreign state of

 

if the defendant is a corporation:

The defendant,

 

the State of

 

and has its principal place of business in the State
or is incorporated under the laws of (foreign state)

and has its principal place of business in

of

, is a Citizen of the State of

ce in the United States, a citizen or

,is incorporated under the laws of

 

 

 

lf more than one defendant is named in the complaint, attach additional pages providing

information for each additional defendant.

Il, PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional

pages if needed.

Glenna TolwSow (prose)

 

First Name Middle Initial jLast Name

 

230 Boynian Ave Arrst1IG

 

 

 

 

|

Street Address |

BRowX% New YoR loy?3

County, City State | Zip Code
Telephone Number, Email Address (if available)

(349) 485~Fo 68 (cell)

 
Case 1:18-cv-05623-ALC Document 48 Filed 01/21/20 Page 4 of 7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. if the
correct information is not provided, it could delay of prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendantl1: alin : Bulbi nett 995
First Name Last Name

DeTecTi've 432» PRecineT
Current Job Title (or other identifying information)

 

 

 

Joo FTeley Ave.
Current Work Address (or other address where defendant may be served)
BRONX | ew YoRR _10493
County, City State Zip Code
Defendant2: PBoBeRT BeNTas
First Name Last Name

SefecTive Y3R> Paecine)T
Current Job Title (or other identifying information)

foo Fraley Ave,
Current Work Address (or other address where defendant may be served)

 

 

 

BRONX New york 10473
County, City State Zip Code
Defendant 3: B By AN leoTe.
First Name Last Name

Current Job Title (or other identifying information)

 

Joo FTreley Ave.
Current Work Address (or other address where defendant may be served)

BRonx% New yoRK 10993
County, City State , Zip Code

Page4 |

 
|
Case 1:18-cv-05623-ALC Document 48 | Filed 01/21/20 Page 5 of 7

Defendant 4:

4.

First Name Last Name

 

Current Job Title (or other identifying information)

| |
Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

II. STATEMENT OF CLAIM

Place(s) of occurrence: 900 F7; 0 ie)

Date(s) of occurrence: GefTemBekR 9TH, 2016
FACTS: i

I

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

 

 

 

 

 

 
7
Case 1:18-cv-05623-ALC Document 48 Filed 01/21/20 Page 6 of 7

 

INJURIES: |
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

Numb WRISTS, Refused medicAl TRGATMENT

 

|
|
i
|
i
L
|
J
i
i

TV. RELIEF |
State briefly what money damages or other relief ypu want the court to order.
|

f
I

 

=e, —_

 

 

 
|
|
:

Case 1:18-cv-05623-ALC Document 48 Filed 01/21/20 Page 7 of 7

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil

Procedure 11.

Lagree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

i
Each Plaintiff must sign and date the compiaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff mustjalso submit an {FP application.

PS henan : A bynoon.

 

 

 

 

 

 

tl22/20
Dated Plaintiff's Signature
Glenv Joplin Sow (Pao-se)

First Name Middle Initial Last Name .

830 BoVnTon Ave APT#H#IIG
Street Address 7

BRONX NeW YoRK 10493
County, City State | Zip Code

 

(342) 485-9068

 

|
Email Address (if available)

Telephone Number

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

Yes LD No
If you do consent to receive documents electronically, submit the completed form with your

complaint. If you do not consent, please do not attach the form.

| Page 7
